              Case 2:20-cr-00105-JCC Document 40 Filed 08/13/20 Page 1 of 1



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES,                                     CASE NO. CR20-0105-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    KENNETH JOHN RHULE,

13                          Defendant.
14

15          The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant Kenneth John Rhule’s unopposed
18   motion to extend the time within which to file a motion to review and revoke the detention order
19   of the Honorable Brian A. Tsuchida, United States Magistrate Judge (Dkt. No. 39). The Court
20   hereby GRANTS the motion and ORDERS Rhule to file his motion to review and revoke Judge
21   Tsuchida’s detention order by August 25, 2020.
22          DATED this 13th day of August 2020.
23                                                         William M. McCool
                                                           Clerk of Court
24

25                                                         s/Tomas Hernandez
                                                           Deputy Clerk
26


     MINUTE ORDER
     CR20-0105-JCC
     PAGE - 1
